Citation Nr: 18100070
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-19 994
DATE:	

ISSUES DECIDED:	3	ISSUES REMANDED:	  6
 
ORDER
Entitlement to service connection for a skin rash on the back; entitlement to service connection for a cervical spine disability, to include as due to exposure to herbicide agents and/or asbestos exposure; and entitlement to service connection for a discogenic back disability, to include as due to exposure to herbicide agents and/or asbestos exposure, are denied.  
FINDINGS OF FACT
1.  The evidence is against a finding that the Veteran has a skin rash or cervical spine disability for service connection purposes.
2. The evidence is against a finding that the Veterans discogenic back disability was caused by military service.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for a skin rash on the back have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 
2.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303. 
3. The criteria for entitlement to service connection for a discogenic back disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from March 1967 to December 1970.
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Service Connection, Generally
Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  
The Board of Veterans Appeals (Board) must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
1.  Entitlement to service connection for a skin rash and a cervical spine disability.
The Veteran asserted in a May 2010 statement in support of his claim that he has a history of a skin rash on his back that has persisted since service.  His claim also includes the assertion of a neck/cervical spine disability.  
The evidence of record, however, which includes private treatment records and extensive Department of Veterans Affairs (VA) medical center treatment records, is negative for complaints or treatment of either a current cervical spine disability or skin rash on the back.  While a February 2010 private treatment record notes treatment for a skin infection on the Veterans left elbow, no history of treatment for a skin problem on his back was noted.  Also, while VA and private treatment records note a history of arthralgia in the Veterans hands, knees, lower back, and hips, these records are negative for complaints, treatment, or a history of any neck or cervical spine disability. 
Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a current diagnosis of the above asserted disabilities, service connection for these disabilities cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the Board acknowledges the Veterans various lay assertions that he believes he has skin and cervical spine disabilities that are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the diagnosis of skin and cervical spine conditions is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veterans opinion as to a diagnosis of skin and cervical spine conditions is not competent medical evidence.  
2.  Entitlement to service connection for a discogenic back disability
 
The Veteran asserts that he has a discogenic back disability that is related to his military service.  VA and private treatment records note a history of osteoarthritis and chronic lower back pain.  A March 2010 X-ray report notes multilevel osteophytosis.
Service treatment records, however, are negative for a complaint or treatment of low back pain or injury, to include his examination upon separation from service.  Post-service treatment records are silent for complaints of low back pain until the Veterans award of Social Security Administration (SSA) benefits in 2009.  
As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Given the lack of treatment and diagnoses of a back disorder during service or for decades after, the medical evidence is against a finding that a back disorder onset during service or is otherwise related to service.  
The Veteran asserts both in-service asbestos and herbicide agent exposure may have caused his current back disorder.  For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).
Service on a deep-water vessel off the shores of Vietnam is generally not considered service in the Republic of Vietnam for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as Blue Water Navy Veterans, and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).  It is reiterated that service in the waters offshore Vietnam is only qualifying service if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C. § 7104(c); 38 C.F.R. § 14.507.
The record reflects that the Veteran served aboard the U.S.S. Ticonderoga in the waters off the coast of Vietnam.  However, a January 2014 Agent Orange Decision found that the U.S.S. Ticonderoga is not on the list of ships considered to have served in brown water, nor does the Veterans claims file contain any evidence that the Veteran went ashore.  In addition, while the Veteran has asserted that his herbicide exposure was due to shipboard contact with aircraft that flew over Vietnam, a May 2009 Joint Services Records Research Center (JSSRC) memorandum found that there was no evidence that indicated that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSSRC noted that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The Veteran, as a lay person, is also not competent to identify specific chemicals or to opine as to their dispersion or deterioration when exposed to various conditions.  
The Board also notes that, even if the Veteran was presumed to have been exposed to herbicide agents, service connection for the Veterans back disability would still not be warranted.  
If a veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  38 C.F.R. § 3.309(e).  However, a low back disability is not a disease entitled to the presumptive service connection under 38 C.F.R. § 3.309(e).  Moreover, while the United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) held that a veteran found not to be entitled to a regulatory presumption of service connection for a given disability can nevertheless establish service connection on a direct basis, there is no credible or competent lay or medical evidence that the Veterans current low back disability was caused by actual herbicide agent exposure during service.
Finally, as to the Veterans contention that he was exposed to asbestos while in dry dock in Long Beach, California, there is no presumption of service connection for any disorder due to exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  Therefore, evidence of a relationship between the asbestos related disease and alleged asbestos exposure in service is required.  However, there is no evidence of any such relationship here.  In this case, the Veteran is claiming degenerative changes in his low back, which is not an asbestos-related disease.  See M21-1, IV.ii.2.C.2.b (accessed March 5, 2018).  As such, even if asbestos exposure were found, there is no evidence other than the Veterans assertion that links his low back disability to the alleged asbestos exposure.  
The Board notes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veterans lay statements regarding the etiology of his low back disability.  As a lay person, however, the Veteran has not shown that he has specialized training sufficient to render such an opinion, particularly, opinions that link his low back disability to herbicide agent or asbestos exposure.  Accordingly, his opinion as to the etiology of this disability is not competent medical evidence.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  
Based on the foregoing, the Board finds that the evidence is against a finding that the Veterans low back disability was incurred during his military service, to include as due to herbicide agent or asbestos exposure.  Thus, service connection must be denied.  
In reaching the above determinations as to the Veterans skin, cervical spine, and low back claims, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.
REMANDED ISSUES
Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicide agents and/or asbestos; entitlement to service connection for a stroke, to include as a result of exposure to herbicide agents and/or asbestos; entitlement to service connection for carotid artery stenosis; entitlement to service connection for a neck scar; entitlement to service connection for depression; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are remanded for additional development.
The Veteran seeks service connection for a stroke, carotid artery stenosis, and diabetes mellitus.  The Board notes that the record reflects both a current diagnosis of diabetes mellitus, as well as apparent residuals of a stroke suffered in 1997 due to carotid artery stenosis.  The Veteran underwent surgery on his carotid artery resulting in the neck scar for which he is also claiming service connection.  
In a January 2018 appellate brief provided by his representative, the Veteran asserted the theory that exposure to jet fuels while serving as a fueling crewman aboard the U.S.S. Ticonderoga may have caused his cardiovascular problems and diabetes.  He referenced various medical articles, including from the National Institute of Health and the Agency for Toxic Substances and Disease Registry.  The Board finds that VA examiner opinions on the Veterans theory are necessary before it can properly adjudicate the claims, to include the intertwined issue of service connection for a neck scar. 
Additionally, the Veteran asserted in his June 2010 initial statement in support of his claims that he suffers from depression due to both his experiences in service as well as secondary to complications from his diabetes mellitus and 1997 stroke and its residuals.  As such, a VA psychological examination is necessary to determine the nature and etiology of any acquired psychiatric disorder, to include as secondary to any service-connected disability.
Finally, a decision on the Veterans TDIU claim would be premature at this point, as it is dependent upon the outcome of the claims being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The Board acknowledges at this point that an overarching theory of the Veteran is that his many ailments are the result of in-service herbicide and/or asbestos exposure.  The Board notes again for the record, however, that herbicide agent exposure has not been conceded.  In addition, even if asbestos exposure were conceded, none of the Veterans disabilities for which he is claiming service connection are considered to be asbestos-related diseases.   
The matters are REMANDED for the following actions:
1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his claimed cardiovascular/cerebrovascular conditions, to include his 1997 carotid artery stenosis and stroke.  The claims folder should be made available to the examiner and a detailed history should be obtained.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the claims file must be reviewed by the examiner.  All current disorders and their residuals must be diagnosed.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:
Whether it is at least as likely as not (50 percent or greater probability) that any of the Veterans diagnosed cardiovascular/cerebrovascular conditions, to include his 1997 stroke, are related to his military service.  In rendering the requested opinion, the examiner should also address the Veterans assertion and supporting medical treatise evidence that exposure to jet fuels while serving as a fueling crewman aboard the U.S.S. Ticonderoga may have caused his cardiovascular conditions and 1997 stroke.  
A complete rationale for all opinions must be provided.
3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his diabetes mellitus.  The claims folder should be made available to the examiner and a detailed history should be obtained.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the claims file must be reviewed by the examiner.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:
Whether it is at least as likely as not (50 percent or greater probability) that the Veterans diabetes mellitus is related to his military service.  In rendering the requested opinion, the examiner should address the Veterans assertion and supporting medical treatise evidence that exposure to jet fuels while serving as a fueling crewman aboard the U.S.S. Ticonderoga may have caused his diabetes mellitus.
A complete rationale for all opinions must be provided.  
4.  After the above development is completed to the extent necessary, schedule the Veteran for a VA psychological examination to determine the nature and etiology of any current acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the claims file must be reviewed by the examiner.  All current psychiatric disorders must be diagnosed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:
a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder had its onset during or is otherwise related to the Veterans military service.  
b)  If the response to the above is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder was (i) caused by or (ii) aggravated by (i.e., worsened beyond natural progress) the claimed diabetes mellitus, residuals of a stroke, or carotid artery stenosis.  
A complete rationale for all opinions must be provided.  







(CONTINUED ON NEXT PAGE)
5.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal, to include the claims for a TDIU and service connection for a neck scar. Additional examinations should be provided, if necessary.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

